PER CURIAM.
Defendant, Chong Hwa Whitfield, appeals from her jury conviction of Bribery of a Public Servant, § 576.010 RSMo.1986 and her sentence of 60 days imprisonment and fine of $5,000. A co-defendant, Kwicha Worstell, was charged with the same offense and the two defendants were tried together in a consolidated case. Separate appeals were taken.
In this appeal, defendant Whitfield raises the same issues as co-defendant Worstell raised in her appeal. We have decided these issues by written opinion in State v. Worstell, No. 54654, 767 S.W.2d 352 and found no error of law.
*493An opinion in this case reciting the same basic facts and restating the same principles of law would have no precedential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).